Citation Nr: 1604626	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  15-40 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation for Parkinson's disease greater than 30 percent prior to September 22, 2000; greater than 40 percent prior to February 1, 2002; greater than 50 percent prior to May 10, 2002; and greater than 60 percent prior to August 1, 2009, for accrued benefit purposes.

2.  Entitlement to special monthly compensation (SMC) based on housebound and/or aid and attendance for accrued benefit purposes prior to August 1, 2009, and entitlement to any higher level of SMC for the period of time on appeal.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to April 1952, and from November 1952 to February 1969.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2015 and November 2015 rating decisions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.  Unfortunately, even though much development has been done, there are two key pieces of evidence not of record.  Specifically, Authorization and Consent to Release Information forms signed by the appellant in November 2010 reflect that the Veteran was treated at a VA facility in Columbia, South Carolina, from 1975 to 2010, and by Dr. Travis Ellison of the Village of Pelham from 1996 until 2010.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2015).  

The record does not reflect that any requests were made for the records from Dr. Ellison, the Veteran's primary care physician.   The appellant's attorney has submitted extensive private medical records, and many of these appear to be specialists the Veteran was referred to by Dr. Ellison, since they "cc" Dr. Ellison on test results, letters, etc.  However, the underlying medical records from Dr. Ellison are still needed because they may provide evidence as to the Veteran's complaints or symptoms that warranted these referrals to specialists, and such evidence would be relevant to the ratings to be assigned.

With regard to the records from the VA facility in Columbia, South Carolina, the RO requested records from the Dorn VA Medical Center (VAMC) for the period of February 28, 1969, to December 31, 1980.  A March 2013 response to this request indicated that all available records were attached.  The claims file contains a single hand-written medical record following an emergency room visit in February 1996.  The claims file contains no electronic treatment records from this facility.  In light of the fact that no requests have been made for treatment records from the VAMC in Columbia, South Carolina, from January 1, 1981, to 2010, the Board finds these issues must be remanded in order to ensure that all available VA treatment records have been obtained, to include archived and electronic treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all available VA treatment records from the Columbia, South Carolina, VAMC (and associated clinics) from January 1, 1981, to 2010.  Requests should be made for archived and electronic records.  If these records are unavailable, the RO should issue a formal finding of unavailability pertaining to these records, outlining the efforts taken to attempt to obtain the records, and notify the appellant of such.

2. Attempts should be made to obtain medical records from Dr. Travis Ellison, referred to in the November 2010 Authorization and Consent to Release Information form, from 1996 to 2010.  Associate any records received, including negative responses, with the claims file.  If these records are unavailable, the RO should issue a formal finding of unavailability pertaining to these records, outlining the efforts taken to attempt to obtain the records, and notify the appellant of such.

3. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefits sought on appeal remain denied, the appellant should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




